Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-50 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 30 of U.S. Patent No. 9160798  Although the claims at issue are not identical, they are not patentably distinct from each other because the elements in claim 1 of ‘798 teach all the elements in claim 31 of ‘429.  See chart below. 

US 9160798 B2
17/228,429
1. A computer-implemented method comprising: 
identifying, at the master device, a first indexer from a set of indexers to serve as a primary indexer for responding to queries pertaining to certain data, and wherein the first indexer is configured to determine whether to search the certain data based on a time range associated with one of the queries pertaining to the certain data; 


assigning, at the master device, a generation identifier indicating that the first indexer is the primary indexer for the certain data, the first indexer receiving information that the generation identifier designates the first indexer as the primary indexer for the certain data; 

in response to an event prompting a change in a primary indexer designation for the certain data: 


identifying, at the master device, a second indexer from the set of indexers to serve as the primary indexer for responding to queries pertaining to the certain data; and 


assigning, at the master device, a new generation identifier indicating that the second indexer is the primary indexer for the certain data, the second indexer receiving information that the new generation identifier designates the second indexer as the primary indexer for the certain data; 


receiving, at the master device, a request for a current generation identifier; and responding, at the master device, to the request query with the new generation identifier.
31. (New) A method, comprising: 

identifying, at a master device from a set of indexers, a first indexer to serve as a primary indexer for responding to queries pertaining to a subset of data, wherein the primary indexer is operable to return results responsive to searching the subset of data based on the queries pertaining thereto; 



assigning, at the master device, a generation identifier indicating that the first indexer is the primary indexer for the subset of data; 





in response to an event prompting a change in a designation of the primary indexer for the subset of data: 

identifying, at the master device from the set of indexers, a second indexer to serve as the primary indexer for responding to queries pertaining to the subset of data; 


and assigning, at the master device, a new generation identifier indicating that the second indexer is the primary indexer for the subset of data.





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 42-43 recite the following (emphasis added):

42. The method of claim 31, wherein the event prompting the change comprises a notification that a new indexer has been added to the set of indexers.
43. The method of claim 31, wherein the event prompting the change comprises the master device initializing.

Examiner finds that one skilled in the art did not have possession of these claims at the time of filing because the recitations “notification that a new indexer has been added to the set of indexers” and “the master device initializing” appear nowhere in  (1) the parent application 13/648,116 or its issued patent; (2) issued patents in which 13/648,116 is claimed as parent; and/or (3) the provisional application 61/647,245. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 31-36 and 39-50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teodosiu (US 2002/0062336). 
With respect to claim 31, Teodosiu (US 2002/0062336) teaches “31. (New) A method, comprising: identifying, at a master device from a set of indexers, a first indexer to serve as a primary indexer for responding to queries pertaining to a subset of data,” in ¶ 8, ¶ 37, and ¶ 40 (Examiner finds master publisher peer is a master device; Examiner finds caching publishing peer as primary indexer); 
“wherein the primary indexer is operable to return results responsive to searching the subset of data based on the queries pertaining thereto” in ¶ 8, ¶ 37, and ¶ 50 (“In order to determine whether or not a resource exists on an active master publisher, the RNS server queries the master publisher”): (Examiner finds a resource record is a subset of all the resource records); see also ¶ 100 (resource includes stock ticker data); 
“assigning, at the master device, a generation identifier indicating that the first indexer is the primary indexer for the subset of data” 
[0101] In order to account for multiple updates to a resource that maintains the same resource address, resource identifiers are used. A resource identifier for a given resource contains the resource address, as well as a resource version number. In one embodiment, resource identifiers are generated by platform 370, as follows: the resource address is generated as a combination of the realm under which the peer 140 has been registered, the peer's identifier, and the relative file system path of the published resource in the peer's publication directory 380; the resource version number is based on the last creation or modification time of that resource, as determined by peer-to-peer platform 370 by examining its publication directory 380. 
[0102] Each time a master publisher creates or modifies a resource, the master publisher generates a new resource version number based on the date and time of the latest creation or modification of the resource. 
[0104] One approach to ensure highly coherent data is to enable only the master publisher to modify a resource and to require all requests to check the current resource identifier with the master publisher before each access. For instance, each time a resource is requested, the locator server queries the master publisher for the current version of the resource and returns the current version with a list of locations where the current version is expected to be found. 
[0105] If a peer caches a resource and subsequently requests the resource again, even though a version of the resource is cached in the peer's own cache 385, the peer will not access the resource until the locator service returns the most recent version number and the peer has verified that its cached copy is the same version. If the version has changed, the requesting peer discards the obsolete version from its cache and accesses the new version of the resource from the list of sources supplied by the locator service. 
(the assignment occurs when the master publisher (master device) creates a resource; this creation creates a resource identifier (generation identifier) that identifies the caching peer (first indexer) and the caching peer's resource (subset of data); the master publisher (master device) contains current information (generation identifier) for a cached peer (first indexer)and the cached peer's resource (subset of data); the cached peer is designated as primary indexer for subset of data when it is in the list of locations where the current version is expected to be found; this list can include one or more than one peer); 
“in response to an event prompting a change in a designation of the primary indexer for the subset of data” 
[0102] Each time a master publisher creates or modifies a resource, the master publisher generates a new resource version number based on the date and time of the latest creation or modification of the resource. 

(a change in primary indexer designation occurs when a resource identifier does not match the cached peer's (primary indexer's) resource identifier; this change is prompted by the master detecting of a modification of a resource or a change in a peer (i.e., an event); the detection happens when, for example, the master publisher detects input to modify a resource or detects that a peer is non-responsive--see ¶ 0081);
“identifying, at the master device from the set of indexers, a second indexer to serve as the primary indexer for responding to queries pertaining to the subset of data” 
[0102] Each time a master publisher creates or modifies a resource, the master publisher generates a new resource version number based on the date and time of the latest creation or modification of the resource. 
[ [0105] If a peer caches a resource and subsequently requests the resource again, even though a version of the resource is cached in the peer's own cache 385, the peer will not access the resource until the locator service returns the most recent version number and the peer has verified that its cached copy is the same version. If the version has changed, the requesting peer discards the obsolete version from its cache and accesses the new version of the resource from the list of sources supplied by the locator service. 
(the second indexer is the peer that has the current version of the resource); 
“and assigning, at the master device, a new generation identifier indicating that the second indexer is the primary indexer for the subset of data” 
[0104] One approach to ensure highly coherent data is to enable only the master publisher to modify a resource and to require all requests to check the current resource identifier with the master publisher before each access. For instance, each time a resource is requested, the locator server queries the master publisher for the current version of the resource and returns the current version with a list of locations where the current version is expected to be found. 
[0105] If a peer caches a resource and subsequently requests the resource again, even though a version of the resource is cached in the peer's own cache 385, the peer will not access the resource until the locator service returns the most recent version number and the peer has verified that its cached copy is the same version. If the version has changed, the requesting peer discards the obsolete version from its cache and accesses the new version of the resource from the list of sources supplied by the locator service. 
(the peer that has a matching, current identifier is the secondary indexer). Claims 47 and 50 are also rejected for the same reason. 
With respect to claim 32, Teodosiu teaches  32. (New) The method of Claim 31, wherein the event prompting the change comprises an indication that the first indexer was determined to be non-responsive to a communication" in ¶ 0081, ¶ 0043, ¶ 0046, and ¶ 0053. Claim 48 is also rejected for the same reason. 
With respect to claim 33, Teodosiu teaches “33. (New) The method of Claim 31, wherein the event prompting the change comprises an indication that the first indexer has responsibility for a higher processing load relative to other indexers in the set of indexers” in ¶ 0047. Claim 49 is also rejected for the same reason. 
With respect to claim 34, Teodosiu teaches “34. (New) The method of Claim 31, further comprising: receiving, at the master device, a request for a current generation identifier” in ¶ 104 (“. . . the locator Server queries the master publisher for the current version of the resource. . .”); 
“and responding, at the master device, to the request with the new generation identifier” in ¶ 104 (current version of resource (i.e. new resource record) is the new generation identifier).
With respect to claim 35, Teodosiu teaches “35. (New) The method of Claim 31, wherein the first indexer and the second indexer each concurrently store instances of the subset of data” in ¶ 0104, ¶ 0047, and ¶ 0081. 
With respect to claim 36, Teodosiu teaches “(New) The method of Claim 31, wherein the assigning the new generation identifier comprises increasing a count associated with the generation identifier” in ¶ 101, ¶ 102, ¶ 103 (Examiner finds “version numbers generated sequentially” as increasing a count associated with the generation identifier (resource version)). 
With respect to claim 39, Teodosiu teaches “39. (New) The method of Claim 31, further comprising, responsive to the assigning the generation identifier indicating that the first indexer is the primary indexer for the subset of data, the first indexer receiving the generation identifier designating the first indexer as the primary indexer for the subset of data”  
[0101] In order to account for multiple updates to a resource that maintains the same resource address, resource identifiers are used. A resource identifier for a given resource contains the resource address, as well as a resource version number. In one embodiment, resource identifiers are generated by platform 370, as follows: the resource address is generated as a combination of the realm under which the peer 140 has been registered, the peer's identifier, and the relative file system path of the published resource in the peer's publication directory 380; the resource version number is based on the last creation or modification time of that resource, as determined by peer-to-peer platform 370 by examining its publication directory 380. 

[0102] Each time a master publisher creates or modifies a resource, the master publisher generates a new resource version number based on the date and time of the latest creation or modification of the resource. 
[0104] One approach to ensure highly coherent data is to enable only the master publisher to modify a resource and to require all requests to check the current resource identifier with the master publisher before each access. For instance, each time a resource is requested, the locator server queries the master publisher for the current version of the resource and returns the current version with a list of locations where the current version is expected to be found. 
[0105] If a peer caches a resource and subsequently requests the resource again, even though a version of the resource is cached in the peer's own cache 385, the peer will not access the resource until the locator service returns the most recent version number and the peer has verified that its cached copy is the same version. If the version has changed, the requesting peer discards the obsolete version from its cache and accesses the new version of the resource from the list of sources supplied by the locator service. 

(the assignment occurs when the master publisher (master device) creates a resource; this creation creates a resource identifier (generation identifier) that identifies the caching peer (first indexer) and the caching peer's resource record (subset of data); the master publisher (master device) contains current information (generation identifier) for a cached peer (first indexer)and the cached peer's resource record (subset of  data); the cached peer is designated as primary indexer for subset of data when it is in the list of locations where the current version is expected to be found; this list can include one or more than one peer). 
With respect to claim 40, Teodosiu teaches “40. (New) The method of Claim 31, further comprising, responsive to the assigning the new generation identifier indicating that the second indexer is the primary indexer for the subset of data, the second indexer receiving the new generation identifier designating the second indexer as the primary indexer for the subset of data” in 
[0102] Each time a master publisher creates or modifies a resource, the master publisher generates a new resource version number based on the date and time of the latest creation or modification of the resource. 
[ [0105] If a peer caches a resource and subsequently requests the resource again, even though a version of the resource is cached in the peer's own cache 385, the peer will not access the resource until the locator service returns the most recent version number and the peer has verified that its cached copy is the same version. If the version has changed, the requesting peer discards the obsolete version from its cache and accesses the new version of the resource from the list of sources supplied by the locator service. 
(the second indexer is the peer that has the current version of the resource); 
[0104] One approach to ensure highly coherent data is to enable only the master publisher to modify a resource and to require all requests to check the current resource identifier with the master publisher before each access. For instance, each time a resource is requested, the locator server queries the master publisher for the current version of the resource and returns the current version with a list of locations where the current version is expected to be found. 
[0105] If a peer caches a resource and subsequently requests the resource again, even though a version of the resource is cached in the peer's own cache 385, the peer will not access the resource until the locator service returns the most recent version number and the peer has verified that its cached copy is the same version. If the version has changed, the requesting peer discards the obsolete version from its cache and accesses the new version of the resource from the list of sources supplied by the locator service. 
(the peer that has a matching, current identifier is the secondary indexer). 
With respect to claim 41, Teodosiu teaches “41. (New) The method of Claim 31, further comprising, while the first indexer is serving as the primary indexer for the subset of data, the first indexer concurrently storing other data for which it is not designated as the primary indexer” in ¶ 0105 (peer can be responsible for more than one file; this teaches two files “concurrently stored"); and ¶ 0122 (if resource identifier does not match for a particular cached file then the peer is not a primary indexer; if resource identifier does match for a particular cached file then the peer is a primary indexer).   
With respect to claim 42, Teodosiu teaches “42. (New) The method of Claim 31, wherein the event prompting the change comprises a notification that a new indexer has been added to the set of indexers” in 
[0102] Each time a master publisher creates or modifies a resource, the master publisher generates a new resource version number based on the date and time of the latest creation or modification of the resource. 

(a change in primary indexer designation occurs when a resource identifier does not match the cached peer's (primary indexer's) resource identifier; this change is prompted by the master detecting of a modification of a resource or a change in a peer (i.e., an event); the detection happens when, for example, the master publisher detects input to modify a resource or detects that a peer is non-responsive--see ¶ 0081). 
With respect to claim 43, Teodosiu teaches “43. (New) The method of Claim 31, wherein the event prompting the change comprises the master device initializing” in ¶ 102 (Examiner finds creating a resource is initializing the resources; this “prompts a change” in that a version number is created based on a latest creation time). 
With respect to claim 44, Teodosiu teaches “44. (New) The method of Claim 31, wherein the event prompting the change comprises an indication that an indexer from the set of indexers has failed” in ¶ ¶ 80-81 (Examiner finds a failure to respond is an indication of failure); see also ¶ 42. 
With respect to claim 45, Teodosiu teaches “45. (New) The method of Claim 31, further comprising: responsive to receiving a request from a search head at the master device” in ¶¶ 48-50 (RNS server sends request to master publisher (master device)); 
 “transmitting a current generation identifier to the search head” in ¶¶ 48-50 (Examiner finds the resource record is a current generation identifier); 
“wherein the search head is configured to distribute the queries pertaining to the subset of data to the set of indexers” in ¶¶ 45, 47 (RNS server distributes queries to various peers and/or active locations of resources). 
With respect to claim 46, Teodosiu teaches “46. (New) The method of Claim 31, wherein the generation identifier comprises a generation mapping” in ¶¶ 62-64  (resource record entry (generation identifier) includes mapping of resource to master publisher (primary indexer) and other publisher identifiers (secondary indexers); 
“and wherein, for the subset of data, the generation mapping indicates which of the set of indexers is a primary indexer and which indexers of the set of indexers are secondary indexers” in ¶¶ 62-64  (resource record entry (generation identifier) includes mapping of resource to master publisher (primary indexer) and other publisher identifiers (secondary indexers). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Teodosiu as applied to claim 31 above and further in view of Sim-Tang (US 20070094312 A1). 
With respect to claim 37, Teodosiu “37. (New) The method of Claim 31, wherein the subset of data comprises two or more events” in ¶ 0102 (creating more than one resource involves two or more events; each event has its own resource identifier see ¶ 0102); 
“ and wherein an indexer in the set of indexers is configured to: receive raw data;”  in ¶ 0105 (Examiner interprets raw data as any data that is cached by the caching peer); “
“segment the raw data into the two or more events;. . . .” in ¶ 0105; ¶ 0102 (data is separated into resource identifiers);
“and store the two or more events in a data store that is searchable in response to a query” in ¶ 0105 and ¶ 0008 (Examiner interprets “requesting a resource” as a query).
It appears Teodosiu fails to explicitly teach "determine, for each of the two or more events, a time stamp.”  However, Sim-Tang US 20070094312 A1 teaches determining a time stamp for at least two events in ¶ 0057, ¶ 0066, ¶ 0069, and ¶ 0152.  It would have been obvious to one skilled in the art at the time of the invention to modify the two or more events in Teodosiu to include determine, for each of the two or more events, a time stamp as taught by Sim-Tang.  The motivation would have been to provide the ability recover a file from any point-in-time in the past.  See Sim-Tang ¶ 0151
Claim(s) 38  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Teodosiu. 
With respect to claim 38, it appears Teodosiu fails to explicitly teach “stored in one of several buckets maintained by the first indexer.” 
However, Examiner takes official notice that v was well known in the art before the effective filing date of the invention.  It would have been obvious to one skilled in the art to modify the subset of data in Teodosiu to include ““stored in one of several buckets maintained by the first indexer."  The motivation would have been to allow a program to quickly organize data for easy retrieval.
Conclusion
The following prior art is relevant to Applicant’s specification. 

US 2012/0310912
indexers in different locations; secondary goes to primary when primary is unavailable; abstract
US 20110161335 A1 
primary, secondary, master generation (version) numbers Fig. 4B; ¶ 0033; ¶ 0047
US 5,975,738
primary device also secondary device for other data; col. 3:33-41
US 20120297236 A1
¶ 0034 (heartbeat message (query) determines that master has failed)
US 6823336
". . . the terms primary and secondary indicate relationships of a host processor or data storage system to a particular dataset. A data storage system may store multiple datasets, and be "primary" with respect some of the datasets, and be "secondary" with respect to the other datasets” col. 17:38-43


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256. The examiner can normally be reached 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALBERT M PHILLIPS, III/         Primary Examiner, Art Unit 2159